Wyi.y, J.
This-is a suit on a promissory note.
The defendant pleaded “ a general denial, and for further answer denies specially the existence of any such company as that of plaintiffs in this suit, or that they have any right to sue or stand in judgment, and for further answer respondent denies that he ever received any consideration for the note sued upon ; and for further answer alleges that said note was given by him to plaintiffs for a quantity of India rubber hose, and said hose' was represented by plaintiffs to him to be good and sound, when, in truth and in fact, it was rotten and badly made, and perfectly worthless, and could not be sold for any price, which defects respondent did not discover until long after the date of the note sued upon.”
The case was tried by a jury, and on their verdict judgment was rendered in favor of xfiaintiffs, and defendant has appealed.
The only serious question presented in this case is the capacity of tlie plaintiffs to sue, which is disputed in the answer.
The petition begins thus: “ The petition of the Boston Belting Company, a corporation under the laws of Massachusetts, domiciliated in Boston, Massachusetts, respectfully shows,” etc.
*76The answer of the defendan . after • denying the existence of any such company, substantially admits it; thus, the defendant “for further answer alleges that said note was given by him to plaintiffs for a quantity of India rubber hose, and said hose was represented by plaintiffs to him to be good and .sound, when, in truth and-in fact, it was rotten,” etc.
If the plaintiffs did not exist, it is difficult to perceive how the defendant, Simonds, bought from them India rubber hose, which they represented to Min to be sound, and for which he gave them his note.
In effect, the answer says to the plaintiffs : I deny that you are anybody, but I have traded with you: have given you my note for India rubber hose, which you represented to me to be sound and good, whereas they are rotten and worthless.
We think the answer substantially admits 'the capacity of the plaintiffs.
It is therefore ordered that the judgment appealed from be affirmed, with costs.
Rehearing refused.